     Case: 4:19-cv-03189-CDP Doc. #: 16 Filed: 08/20/21 Page: 1 of 1 PageID #: 51




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

REUBEN STEWART,                          )
                                         )
         Movant,                         )
                                         )
v.                                       )      No. 4:19 CV 3189 CDP
                                         )
UNITED STATES OF AMERICA,                )
                                         )
         Respondent.                     )

                          MEMORANDUM AND ORDER

         The United States Supreme Court having decided Greer v. United States,

141 S. Ct. 2090 (June 14, 2021),

         IT IS HEREBY ORDERED that respondent shall file a supplemental

response to the Order to Show Cause no later than October 1, 2021 addressing the

decision and its impact, if any, on this case. Movant may file a traverse in support

of his motion no later than November 17, 2021.




                                             CATHERINE D. PERRY
                                             UNITED STATES DISTRICT JUDGE

Dated this 20th day of August, 2021.
